DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 16, support cannot be found for the limitation “a portion of the spherical plug has a circular cross-section larger than the circular cross-section of the cavity”. Applicant points to fig. 12 and paragraph [0049] of specification in the remarks. Examiner notes that a spherical plug 50 is described, however, there isn’t any suggestion in terms of plug cross-section comparison with the cavity. Paragraph [0049] states: “Plug 50 is a sphere in this embodiment and completely covers the circular cross-section of the cavity at external surface 42”. Looking at fig. 12, it rather appears that the circular cross-section of the plug 50 is equivalent to circular cross-section of the cavity 46. There is no indication of spherical plug cross-section being larger as claimed. Consequently, the original disclosure lacks adequate support for this particular limitation. The feature was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Thus, the claims fail to comply with the written description requirement and raise new matter. Applicant is requested to cancel this new matter or establish sufficient support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2013/0086785, hereafter “Cui”) in view of Johnson et al. (US 2008/0166233, “Johnson”), and further in view of Schick et al. (US 9056443, “Schick”).
Regarding claim 1, Cui discloses a method comprising: positioning a plug 100 (hybrid plug- figs. 7-8) having an inner braze element 110 or 120 into a cavity 211 defined by an internal surface of a component 210 (figs. 9-10, [0044, 0047]), wherein the cavity 211 has a circular cross-section at an external surface of the component 210 (fig. 9), wherein the plug 100 fills the circular cross-section (fig. 10), and wherein the inner braze element 110 or 120 (core or shell) is within the cavity (fig. 9); 
positioning a low melt constituent material least partially around the plug [0051]; 
positioning the component such that the inner braze element is above the plug (fig. 7- element 110 or 120 can extend above the plug- [0043]); and 
subjecting the component 210 to a thermal cycle to melt the inner braze element around the plug, sealing the cavity by forming a metallurgical bond with the plug and the internal surface of the component ([0039, 0058]; figs. 12-15 show optical micrographs of the metallurgical bond). 
With respect to the braze element being above the plug, examiner notes this is subjective and depends on one’s perspective since the braze element can be either above or below depending on top or bottom view. Moreover, Cui teaches that the plug can be of any customized size & shape and modified so as to compliment & match the cavity/hole in the component, ensuring a relatively tight fit between the plug and component surface [0032, 0042-0043, 0050]. Accordingly, it would have been obvious to a person of ordinary skill in the art to adjust the inner braze element position above or below the plug as necessary in 
Cui discloses positioning a low melt constituent material least partially around the plug to increase brazement quality [0051], but is silent concerning a braze paste. However, such feature is known in the art. Johnson (also drawn to a method of repairing turbine component) discloses positioning a preform/plug 44 in a cavity 28 defined by an internal surface of a component 24 and positioning a braze paste 50 at least partially around the preform/plug at the external surface (fig. 5), wherein the braze paste can be any suitable commercially available braze paste [0021]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply a braze paste around the plug/preform in the method of Cui because doing so would sufficient cover the cavity area and thereby improve brazement quality. 
Concerning a spherical plug with a circular cross-section, Cui discloses the plug/preform 100 having the core 110 comprising several shapes including rectangular rods, pyramids, spheres or any other suitable geometrical shape [0032]. Moreover, such plug shape has been known in the art. Schick (also drawn to a brazing process- abstract) teaches positioning a pre-sintered preform (PSP) braze material 212 or 302/304 into a cavity/recess 208 of a component 200 to be repaired (figs. 2-8), wherein the PSP braze has a shape of ball/sphere with a portion of circular cross-section larger than a circular cross-section of the cavity/recess 208 (fig. 2; col. 3, lines 5-23). Schick also teaches that the PSP braze material can have other shapes such as chiclets, foils or suitable structures 
As to claim 2, Cui discloses that after brazing, any excess material in the brazement can be removed by grinding [0051]; the hybrid repair plug 100 and/or component 210 can undergo any necessary finishing steps such as machining, grinding or otherwise adjusting to become substantially flush [0056].  
As to claim 3, Cui discloses that the inner braze element 120 (shell) comprises a mixture of a powdered low-melt braze material, a powdered high-melt material, and a binder [0041].
As to claim 4, Johnson discloses that the braze paste can be any suitable commercially available braze paste [0021], which typically includes a braze filler material and a nickel based metal filler brazing powder. Cui discloses, in some embodiments, both the component and the plug comprising nickel-based superalloy material [0031, 0048]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select 
As to claim 5, Cui teaches that the component can be a gas turbine nozzle or a turbine bucket [0002, 0044].
As to claim 6, Cui discloses that in some embodiments, the component 210 comprises a single crystal superalloy [0048].
As to claim 7, Cui discloses that a metallurgical bond is formed with the plug and the external surface of the component (figs. 12-15).  
As to claim 8, Cui discloses that in some embodiments, the plug 100 comprises core 110 being of one of a single crystal superalloy [0031].
As to claim 9, Cui discloses the cavity/opening 211 is part of a hot gas path in the gas turbine component and thus, it is fluidly coupled to a fluid path in the component [0049, 0059].
Regarding claim 16, Cui discloses a method comprising: positioning a plug 100 (hybrid plug- figs. 7-8) having a pre-sintered preform (PSP) 120 (shell) coupled thereto into a cavity 211 defined by an internal surface of a superalloy component 210 (figs. 9-10, [0044, 0047-0048]), wherein the cavity 211 has a circular cross-section at an external surface of the superalloy component 210 (fig. 9), wherein the plug 100 fills the circular cross-section (fig. 10), and wherein the plug completely fills the circular cross-section, and the PSP 120 (shell) is within the cavity (figs. 10,12); 

positioning the superalloy component such that the PSP is above the plug (preform shell 120 can extend above the plug- [0043]); and 
subjecting the superalloy component 210 to a thermal cycle to melt the PSP around the plug, completely sealing the cavity by forming a metallurgical bond with the plug and the internal surface of the superalloy component ([0039, 0058]; figs. 12-15 show optical micrographs of the metallurgical bond). 
With respect to the preform being above the plug, examiner notes this is subjective and depends on one’s perspective since the preform can be either above or below depending on top or bottom view. Moreover, Cui teaches that the plug can be of any customized size & shape and modified so as to compliment & match the cavity/hole in the component, ensuring a relatively tight fit between the plug and component surface [0032, 0042-0043, 0050]. Accordingly, it would have been obvious to a person of ordinary skill in the art to adjust the PSP above or below the plug as necessary in order to customize the plug so as to match the desired cavity in the component, ensuring a relatively tight fit between the plug and the component.
Cui discloses positioning a low melt constituent material least partially around the plug to increase brazement quality [0051], but is silent concerning a braze paste. However, such feature is known in the art. Johnson (also drawn to a method of repairing turbine component) discloses positioning a preform/plug 44 in a cavity 28 defined by an internal surface of a component 24 and positioning a 
Concerning a spherical plug with a circular cross-section, Cui discloses the plug/preform 100 having the core 110 comprising several shapes including rectangular rods, pyramids, spheres or any other suitable geometrical shape [0032]. Moreover, such plug shape has been known in the art. Schick (also drawn to a brazing process- abstract) teaches positioning a pre-sintered preform (PSP) braze material 212 or 302/304 into a cavity/recess 208 of a component 200 to be repaired (figs. 2-8), wherein the PSP braze has a shape of ball/sphere with a portion of circular cross-section larger than a circular cross-section of the cavity/recess 208 (fig. 2; col. 3, lines 5-23). Schick further teaches that the PSP braze material can have other shapes such as chiclets, foils or suitable structures (col. 3, lines 20-23). Accordingly, one would appreciate that the shape of the braze plug was a matter of choice within purview of common knowledge which a person of ordinary skill in the art would have found obvious absent objective evidence otherwise or any unexpected results. Before the effective filing date of the invention, one would have found it obvious to utilize a ball/sphere braze material in the method of Cui since such ball/sphere shape is within ordinary capabilities of one skilled in the art and doing so would only have yielded 
As to claim 17, Cui discloses that after brazing, any excess material in the brazement can be removed by grinding [0051]; the hybrid repair plug 100 and/or component 210 can undergo any necessary finishing steps such as machining, grinding or otherwise adjusting to become substantially flush [0056].  
As to claim 18, Cui teaches that the superalloy component can be a gas turbine nozzle or a turbine bucket [0002, 0044].
As to claim 19, Cui discloses that the PSP 120 (shell) comprises a first material (a second alloy containing a melting point depressant) having a first melting point and a second material (a base alloy- [0035]) having a second melting point, the first melting point being lower than the second melting point [0037].  
As to claim 20, Cui discloses the cavity/opening 211 is part of a hot gas path in the superalloy gas turbine component and thus, it is fluidly coupled to a fluid path in the superalloy component [0049, 0059].

Response to Amendment and Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not moot in light of new ground(s) of rejection set forth above due to recent amendment. Specifically, examiner notes that amended claims are subject to 112 new matter 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735